Exhibit 10.16
COMARCO INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
EFFECTIVE SEPTEMBER 1, 2009
CASH COMPENSATION
Annual Retainers for Serving as Chairpersons
Chairman of the Board. The non-employee Chairman of the Board shall be paid an
annual retainer of $12,000 (or such other amount as determined by the Board) and
he or she shall be entitled to receive any additional annual retainers for
serving as the chairperson of any Board Committees.
Committee Chairpersons. Non-employee directors shall be paid the following
annual retainers for serving as the chairperson of a committee of the Board:

  •   $6,000 — Audit Committee     •   $5,000 — Compensation Committee     •  
$5,000 — Nominating and Corporate Governance Committee     •   $5,000 — Any
other standing committee of the Board

Additional Annual Retainers
Retainer for Serving on the Board. Each non-employee directors shall be paid an
annual retainer of $33,000 for his or her service on the Board.
Retainer for Serving on Committees. Non-employee directors who serve on, but do
not chair a committee of the Board, shall not be paid any annual retainers for
service on such committee.
Board/Committee Meeting Fees
No separate meeting fees shall be paid for attendance at any Board or Committee
meetings.
Adjustments
All amounts above may be revised as determined by the Board from time to time in
its discretion.
EQUITY-BASED COMPENSATION
Non-employee directors shall be eligible to receive equity-based compensation
awards pursuant to the Company’s 2005 Incentive Plan, and pursuant to any other
equity-based compensation plan of the Company, as determined by the Board of
Directors from time to time.
TRAVEL EXPENSE REIMBURSEMENT
Each of the non-employee directors shall be entitled to receive reimbursement
for reasonable travel expenses which they properly incur in connection with
their functions and duties as a director.
AMENDMENTS, REVISION AND TERMINATION
This policy may be amended, revised or terminated by the Board of Directors at
any time and from time-to-time.

